The complaint does not contain facts sufficient to show that, if defendants had not interfered, plaintiff would have earned a commission. (Union Car Advertising Co. v. Collier, 263 N. Y. 386, 401.) The words “that the plaintiff’s negotiations proceeded to a point where a contract of sale would probably have resulted, except for the conduct of the defendants, hereinafter described” are not sufficient even if the word “ probably ” had been omitted. They are merely a statement of a conclusion. If facts were stated showing that negotiations between plaintiff and defendants had reached a stage as a result of which plaintiff would have earned a commission if it were not for the alleged deceit of defendants, a cause of action would have been stated. (Union Car Advertising Co. v. Collier, supra; Skene v. Carayanis, 103 Conn. 708.) Lazansky, P. J., Hagarty, Johnston, Taylor and Close, JJ., concur.